Dismissed and Memorandum Opinion filed January 27, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00938-CV
____________
 
DOROTHEA CANGELOSI, Appellant
 
V.
 
LENA JO BARBER, Appellee
 

 
On Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause No. 05-DCV-144145
 

 
MEMORANDUM
 OPINION
This appeal is from a judgment signed August 9, 2010.  No
clerk’s record has been filed.  The clerk responsible for preparing the record
in this appeal informed the court appellant did not make arrangements to pay
for the record.  
On December 22, 2010, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex. R. App.
P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Brown, Boyce, and Jamison.